TDCJ Offender Details                                                       %h(¥\'5'0\ Page 1of2
                                                                  TDC3 Home              New Offender Search
    lE®a;;KEPAR™EN[r Op CRIMINAL JUSTICE


 Offender Information Details
     Return to Search list




 SID Number:                                 05598347

 TDCJ Number:                                01923689

 Name:                                       DELACRUZ.GILBERT

 Race:                                       H

 Gender:                                     M

 DOB:                                        1983-05-03

 Maximum Sentence Date:                      2039-01-23

 Current Facility:                           ALLRED

 Projected Release Date:                     2027-07-16

 Parole Eligibility Date:                     2017-04-24

 Offender Visitation Eligible:                YES

 Information providedis updated once dailyduring weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense                             Sentence                Case       Sentence (YY-
                       Offense                       County
     Date                                  Date                  No.         MM-DD)
                UNAUTH.USE OF MOTOR                             01 CR
   2001-11-24                           2003-10-03   NUECES                   180 Days
                       VEHICLE                                 3795 H




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=05598347                  6/5/2015